EXHIBIT 10.1

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Fourth Amendment to Loan and Security Agreement (the “Fourth Amendment”) is
entered into as of November 9, 2015 by and among EAST WEST BANK (“Bank”) and
EVOLVING SYSTEMS, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of October 22, 2012, Amendment to Loan and Security Agreement dated
October 22, 2014, Second Amendment to Loan and Security Agreement dated April 8,
2015 and Third Amendment to Loan and Security Agreement dated September 28, 2015
(collectively “Agreement”).  The parties desire to amend the Agreement in
accordance with the terms of this Fourth Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

Section 6.8 of the Agreement entitled “Financial Covenants” is amended by
restating subpart (c) in its entirety as follows:

 

“(c)         Total Liabilities to Tangible Net Worth.  A ratio of Total
Liabilities to Tangible Net Worth of not more than (i) 3.75 to 1.00 ending
September 30, 2015; (ii) 3.50 to 1.00 ending December 31, 2015; (iii) 3.25 to
1.00 March 31, 2016; and (iv) 3.00 to 1.00 thereafter, measured on a quarterly
basis.

 

For the purpose of this covenant, the following terms shall have the following
respective meanings:

 

“Tangible Net Worth” means at any date as of which the amount thereof shall be
determined, total stockholder’s equity of Borrower and its Subsidiary  as
determined in accordance with GAAP, plus or minus the adjustment necessary to
offset any cumulative non cash foreign exchange gain or loss posted to
Borrower’s “Other Comprehensive Income” account after 6/30/15 (balance of which
was ($4,467,997.23) as of 6/30/15), minus goodwill as of 9/30/15 of $16,603,791
(maximum value, no future changes related to foreign exchange) and minus other
intangible assets, plus up to $10 million related to the acquisition of Six
Sense Media.  Additionally, up to $250,000 in aggregate non recurring expense
incurred during the period of measurement may be excluded.

 

“Total Liabilities” means at any date as of which the amount thereof shall be
determined, all obligations that should, in accordance with GAAP be classified
as liabilities on the consolidated balance sheet of Borrower, including in any
event, to the extent not already included, all Indebtedness excluding any
non-cash liabilities related to intangible assets (such as deferred taxes
associated with goodwill or other intangible assets).”

 

The Agreement, as amended hereby, shall be and remain in full force and effect
in accordance with its respective terms and hereby is ratified and confirmed in
all respects.  The execution, delivery, and performance of this Fourth Amendment
shall not operate as a waiver of, or as an amendment of, any right, power, or
remedy of Bank under the Agreement, as in effect prior to the date hereof.  Each
Borrower ratifies and reaffirms the continuing effectiveness of all other
instruments, documents and agreements entered into in connection with the
Agreement.

 

Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this Fourth
Amendment, and that no Event of Default has occurred and is continuing.

 

Unless otherwise defined, all initially capitalized terms in this Fourth
Amendment shall be as defined in the Agreement.  This Fourth Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Fourth Amendment as of
the date set forth above.

 

 

EVOLVING SYSTEMS, INC.

 

 

 

By:

/s/ DANIEL J. MOORHEAD

 

Title:

VICE PRESIDENT FINANCE

 

 

 

EAST WEST BANK

 

 

 

By:

/s/ NADER MAGHSOUDNIA

 

Title:

DIRECTOR

 

--------------------------------------------------------------------------------